Citation Nr: 0521945	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1967.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision and a February 2004 statement of the case issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

The Board observes that the veteran was granted service 
connection for post-traumatic stress disorder (PTSD) by a 
March 2003 rating decision.  The veteran was assigned a 10 
percent disability evaluation at that time, effective in 
December 2001.  The veteran appealed this initial rating.  
Subsequently, a February 2004 statement of the case increased 
the veteran's disability evaluation to 30 percent, also 
effective in December 2001.  The veteran asserts that his 
service-connected PTSD continues to warrant a greater 
evaluation than the 30 percent effectual initial assignment.

In a statement dated in April 2002, the veteran indicated 
that he had been in private therapy for seven years.  
Further, in a statement dated in April 2003, the veteran 
notified the RO that although he had discontinued treatment 
with his previous therapist, he had begun therapy with a 
different provider and was attending weekly sessions.  The 
only private medical evidence associated with the claims 
file, and relevant to the veteran's claim for increase, is a 
May 2003 private treatment letter indicating that the veteran 
had, at that time, attended four sessions with the new 
provider.  There is no indication that private treatment 
records from any of these four sessions, or from the 
veteran's previous seven-year psychiatric treatment 
experience, have been requested.  An attempt to obtain these 
records must be made.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

Additionally, the most recent VA psychiatric examination, and 
the basis for the March 2003 rating decision and the February 
2004 statement of the case granting the veteran a 30 percent 
disability rating, was conducted in January 2003.  The 
veteran asserted in his April 2003 statement that he 
disagreed with the findings of the January 2003 VA 
examination, and that his condition had worsened since that 
time.  Lastly, the veteran reported at his January 2003 VA 
examination, that he receives Social Security disability 
benefits.   

Accordingly, this case is remanded for the following actions:

1.  The veteran must again be requested to 
identify all sources of treatment for his 
PTSD from approximately 1990 to the 
present, that he submit any such private 
or VA treatment records in his possession, 
and that he furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
treatment records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The RO should obtain records regarding 
any decision of the Social Security 
Administration regarding disability 
benefits to the veteran, as well as all 
medical records upon which this decision 
was based.

3.  When the above development has been 
completed, the veteran must then be 
afforded an appropriate VA examination to 
determine the severity of his PTSD.  The 
veteran's VA claims file must be made 
available to, and be reviewed by, the 
examiner in conjunction with the 
examination.  The examiner must describe 
all symptomatology due to the veteran's 
service-connected PTSD.  The examiner must 
assign a numerical code under the Global 
Assessment of Functioning Scale provided 
in the Diagnostic and Statistical Manual 
for Mental Disorders and the definition of 
the numerical code assigned must be 
included.  The examiner must report 
whether there are symptoms such as 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; and/or the inability to 
establish and maintain effective 
relationships.  The examiner must also 
report whether there is gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living, including 
maintenance of minimal personal hygiene; 
disorientation to time or place; or memory 
loss for names of close relatives, own 
occupation, or own name present.  The 
examiner must provide an opinion as to the 
extent, if any, the veteran's service-
connected PTSD interferes with his ability 
to obtain and maintain substantially 
gainful employment.    

4.   After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the remanded claim must 
be readjudicated.  If any benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


